Opinion issued April 3, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00699-CV
                            ———————————
                           UMAWA IMO, Appellant
                                        V.
 PRINCE UCHECHI NWAKANMA AND PRINCE & ASSOCIATES, P.C.,
                      Appellees


                   On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-32324


                          MEMORANDUM OPINION

      Appellant, Umawa Imo, has filed an agreed motion to dismiss. See TEX. R.

APP. P. 42.1(a)(1). No opinion has issued. More than 10 days have passed and no

party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                        2